                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MICHAEL D. SIMPSON,
                                             CASE NO. 2:19-CV-70
       Petitioner,                           CHIEF JUDGE ALGENON L. MARBLEY
                                             Magistrate Judge Chelsey M. Vascura
       v.

TIM BUCHANAN, WARDEN,

       Respondent.

                                            ORDER

       On October 1, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (ECF No. 15.) Although the parties were advised of the right to file objections to the

Magistrate Judge’s Report and Recommendation, and of the consequences of failing to do so, no

objections have been filed.

       The Report and Recommendation (ECF No. 15) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                    s/Algenon L. Marbley____________
                                                    ALGENON L. MARBLEY
                                                    United States Chief District Judge

DATED: November 14, 2019
